Citation Nr: 0931358	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected left middle finger scar.

2.  Entitlement to service connection for residuals of 
hepatitis B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
a claim for service connection for residuals of hepatitis B 
and granted a claim for service connection for a scar, 
residuals of injury to the left middle finger, assigning a 
noncompensable evaluation, effective November 17, 2004.

The Board notes that the April 2006 statement of the case 
(SOC) also included the issue of entitlement to service 
connection for residuals of injury to the left foot.  The 
Veteran appealed this issue in his April 2006 VA Form 9 
Appeal.  In an October 2007 rating decision, the RO granted 
service connection for residuals of injury to the left foot, 
including left ankle sprains.  This was a complete grant of 
benefits with respect to this issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues of 
entitlement to service connection for residuals of hepatitis 
B and entitlement to a compensable evaluation for service-
connected left middle finger scar are the only issues 
currently on appeal before the Board. 

The Board notes that the Veteran indicated on his April 2006 
VA Form 9 Appeal that he wanted a hearing before a member of 
the Board.  He also indicated on an attached form that he 
wished to have a local hearing with a RO Hearing Officer.  In 
February 2007, a personal hearing was held before a Hearing 
Officer at the Indianapolis, Indiana RO.  A transcript of 
that proceeding has been associated with the claims folder.  
In a December 2007 statement, the Veteran indicated that he 
was satisfied with this local hearing and wished to cancel 
his request for a hearing before the Board. 

FINDINGS OF FACT

1.  The Veteran's service-connected left middle finger scar 
is manifested by complaints of numbness, pain, loss of 
sensation, and diminished grip.

2.  The Veteran is not shown by the medical evidence of 
record to have current residuals of hepatitis B.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
left middle finger scar have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.118, Diagnostic Codes 7804, 7805 (2008).

2.  Service connection is not warranted for residuals of 
hepatitis B.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in February 2005 and June 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, a March 
2006 letter described how appropriate disability ratings and 
effective dates were assigned.  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement (NOD) with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
The Board notes that the Veteran indicated at the February 
2007 hearing that he has sought treatment from a Dr. K.  
However, upon further questioning, the Veteran indicated that 
he has merely reported a history of hepatitis B whenever he 
undergoes physical examination or is seen by a physician, as 
opposed to seeking treatment for active symptoms.  
Additionally, the Veteran did not indicate that these records 
would be relevant to his claims, nor did he request that 
these records be obtained or provide sufficient information 
to allow the Board to locate these records.  All records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With respect to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran underwent a VA examination for hepatitis B in May 
2005.  The examiner considered the Veteran's diagnosis of 
infectious hepatitis in service and examined him for 
residuals of hepatitis B.  The Board finds this examination 
report to be thorough and complete.  Therefore, the Board 
concludes that this examination report is sufficient upon 
which to base a decision with regard to this claim.  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with a VA examination for his 
left middle finger scar most recently in September 2007.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds that the 
examination in this case is adequate upon which to base a 
decision and that a new VA examination need not be conducted 
at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to a compensable evaluation for service-
connected left middle finger scar.

In a June 2005 rating decision, the RO granted service 
connection for a scar, residual of injury to the left middle 
finger, and assigned a noncompensable evaluation under 
Diagnostic Code 7804, effective November 17, 2004.  The 
Veteran is seeking a compensable evaluation.
The schedule for rating disabilities of the skin was changed, 
effective August 30, 2002.  As the Veteran's claim was 
received in 2004, only the current rating formula must be 
considered and any regulation changes made prior to the 
August 30, 2002 changes are irrelevant for the purposes of 
this claim.  The Board acknowledges that 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 were recently amended, effective 
October 23, 2008.  However, as the Veteran's claim was 
received in 2004 and this amendment applies to applications 
for benefits received by VA on or after October 23, 2008, 
these changes do not apply to the claim currently under 
consideration.    

According to Diagnostic Code 7804, a 10 percent rating is 
warranted for superficial scars, painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) of 
this diagnostic code states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
states that, in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.

The Board notes that the Veteran underwent a VA examination 
in May 2005.  The examiner noted that the Veteran had a 
fracture of the left middle finger, distal phalanx, in 
service and is now okay with no complaints.  His left thumb 
is able to approximate the finger tips, and the fingers are 
able to approximate the transverse fold of the palm.  Grasp 
with his hands is normal.  Range of motion in all his fingers 
was normal.  The examiner diagnosed the Veteran with a 
history of fracture of the middle left finger, distal 
phalanx, without significant functional impairment and noted 
x-rays of the left hand as being normal.      

The Veteran also underwent a VA examination specifically for 
scars in May 2005.  The Veteran was noted as having a third 
scar on the left middle finger, distal phalanx, which was 
hardly seen and 1 centimeter long.  The examiner noted this 
scar as being superficial, with no inflammation, no edema, no 
keloid formation, and no induration.  He further noted that 
this scar can hardly be seen and is without disfigurement, 
discoloration, and functional impairment. 

In September 2007, the Veteran underwent a VA examination.  
The examiner reviewed the claims file and noted that the 
Veteran suffered a fracture of the distal phalanx of the left 
middle finger in service.  The examiner noted that this 
fracture healed with treatment.  The Veteran complained that, 
for the last 10 years, he has experienced feelings of 
numbness and cold in the tip of the left middle finger about 
3 to 4 times per month.  Each episodes lasts for 20 to 30 
seconds.  There is no pain in the left middle finger or in 
any other part of the left hand.  Upon examination, it was 
noted that there is no visible or palpable scar on the left 
middle finger.  The Veteran has normal superficial and deep 
sensations in the left middle finger.  There is normal 
arterial and venous circulation in the left middle finger.  
There is no tenderness in any part of the left middle finger.  
Joints of the left middle finger are normal with normal range 
of motion.  The examiner noted that x-rays of the left middle 
finger done at Health Network of Indiana showed an old healed 
fracture of the distal phalanx.  The examiner concluded by 
diagnosing the Veteran with old healed fracture of distal 
phalanx of the left middle finger and noting that there is no 
scar on the left middle finger.     

The Board notes that the claims folder also contains an 
August 2005 medical record from American Health Network of 
Indiana showing deformity of the distal phalanx consistent 
with an old healed fracture.  A history of finger pain, with 
no known injury was noted.  The physician further noted that 
there was no evidence of acute fracture or subluxation or 
additional abnormalities.  

The Board also notes that the Veteran asserted at the 
February 2007 hearing that he experiences numbness and pain 
on the left middle finger and that his sense of touch and 
grip are diminished.  In a September 2006 statement, the 
Veteran reported that he has ankylosis.

With respect to Diagnostic Code 7804, the Board notes that a 
10 percent evaluation is assigned for a superficial scar that 
is painful upon examination.  The Veteran reported at the 
February 2007 hearing that the scar on his finger is 
sometimes painful and hurts "every once in awhile".  He 
indicated on a September 2006 statement that he must take 
Motrin every day to help with pain.  However, the Veteran 
gave no indication at the May 2005 VA examination that this 
scar is painful, nor did the examiner note that this scar is 
painful upon examination.  Furthermore, the examiner at the 
September 2007 VA examination specifically noted that there 
is no pain in the left middle finger or in any other part of 
the left hand.  Therefore, as there is no medical evidence in 
the claims file indicating that the Veteran's scar is painful 
upon examination, the Board finds that the assignment of a 10 
percent evaluation under Diagnostic Code 7804 is not 
warranted.   

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In light of the fact 
that the clinical evidence of record does not reflect that 
the Veteran's scar is painful upon examination, the Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  
	
With regard to Diagnostic Code 7800, this diagnostic code 
evaluates disfigurement of the head, face, or neck.  As the 
Veteran's service-connected scar is on his finger, this 
diagnostic code is inapplicable.    

Diagnostic Code 7801 evaluates scars that are not located on 
the head, face, or neck, that are deep or that cause limited 
motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  The 
evidence of record does not reflect that the Veteran's scar 
is deep or causes limited motion.  As such, this diagnostic 
code in inapplicable.  

Diagnostic Code 7802 assigns a 10 percent rating for scars 
covering an area or areas of 144 square inches (929 square 
centimeters) or greater that are not located on the head, 
face, or neck, that are superficial and that do not cause 
limited motion.  As the Veteran's scar has been noted as 
being 1 centimeter in length, this diagnostic code is 
inapplicable.  

Diagnostic Code 7803 awards a 10 percent rating for 
superficial, unstable scars.  According to Note (1) of this 
diagnostic code, an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  As there is no indication that the Veteran's scar is 
unstable, this diagnostic code is also inapplicable.  

Finally, the Board notes that Diagnostic Code 7805 evaluates 
scars, other, based upon limitation of function of the 
affected part.  As this diagnostic code appears to rate those 
scars which cannot be evaluated under Diagnostic Codes 7800 
through 7804, the Board finds this to be the most appropriate 
diagnostic code under which to evaluate the Veteran.  The 
Board notes that the Veteran indicated on a September 2006 
statement that he experiences functional impairment of the 
left middle finger.  However, as the Veteran was noted as 
having no functional impairment at the May 2005 VA 
examination, and the joints of the left middle finger were 
noted as normal with normal range of motion at the September 
2007 VA examination, the Board finds a compensable rating 
based upon limitation of function cannot be awarded.  Indeed, 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5229, which 
addresses limitation of motion of the long (middle) finger, a 
10 percent disability evaluation is assigned when there is 
limitation of motion with a gap of one inch (2.5 cm) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible; or, 
with extension limited by more than 30 degrees.  Such has 
clearly not been shown.

The Board notes that there are no other relevant skin 
diagnostic code sections for consideration in rating the 
severity of the Veteran's scar of the left middle finger.  As 
such, a compensable evaluation for the Veteran's service-
connected left middle finger scar is not warranted. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's scar of the left middle 
finger has not been shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Furthermore, the Veteran specifically asserted 
at the February 2007 hearing that, as he is right handed, his 
scar does not affect his work.  Thus, the Board finds that 
the requirements for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Fenderson, supra.

2.  Entitlement to service connection for residuals of 
hepatitis B.

The Veteran is seeking entitlement to service connection for 
residuals of hepatitis  B.  Specifically, the Veteran asserts 
that he was hospitalized in March 1972 for 22 days for 
hepatitis B.  See hearing transcript, February 2007.  He 
asserts that he has had fatigue and occasional loss of 
appetite since that time.  Id.  The Veteran states that he 
was informed at the time of his diagnosis that he would 
eventually have some sort of liver disease and the hepatitis 
would remain in his blood system for the duration of his 
life.  Id.

A review of the Veteran's service treatment records reflects 
that he sought treatment for infectious hepatitis in March 
1972.  His service treatment records reveal that he was 
hospitalized for 22 days for this condition.  

The Board notes that the Veteran underwent a VA examination 
in May 2005.  The examiner noted that the Veteran was 
diagnosed with infectious hepatitis in 1972, but that the 
type of hepatitis was not known.  The Veteran reported no 
current complaints.  He was noted as having no fever, no 
vomiting, no nausea, no abdominal pain, and no fatigue.  The 
examiner noted that the Veteran had not had any blood 
transfusions and did not use intravenous drugs, so it means 
that probably he did not have hepatitis C.  Tests for 
hepatitis A, B, and C all yielded negative results.  SGOT and 
SGPT (liver tests) were within normal range.  An April 2006 
private lab study indicated the results were "all good."  A 
report of blood testing conducted in May 2007 similarly 
showed SGOT and SGPT testing within normal limits.  Put 
another way, 

The Board notes that the Veteran indicated at the February 
2007 hearing that he has sought treatment post service for 
hepatitis B.  However, when asked to elaborate on this 
treatment, it appears that he has merely reported a history 
of hepatitis B whenever he undergoes physical examinations or 
is seen by a physician, as opposed to seeking treatment for 
active symptoms.  Additionally, the Board notes that the 
Veteran indicated in his September 2005 NOD that he has an 
elevated white blood cell count and has taken shots for 
hepatitis B.  However, it would appear that these injections 
to which the Veteran is referring are actually hepatitis B 
vaccinations.  The claims folder contains a hepatitis B 
vaccination record indicating that the Veteran received 
hepatitis B vaccinations in September 1992, October 1992, and 
April 1993.  Therefore, the claims folder contains no medical 
evidence reflecting that the Veteran has sought treatment for 
or been diagnosed with residuals of hepatitis B since his 
active duty.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board acknowledges that the Veteran was 
diagnosed and treated for hepatitis during service, the 
competent medical evidence of record does not show the 
Veteran to currently have any residuals of hepatitis B.  At 
the May 2005 VA examination, the Veteran reported no current 
complaints.  Test results were negative for hepatitis A, B, 
and C.  Thus, without a diagnosis, there may be no service 
connection for this claimed disability.

The Board acknowledges the Veteran's contentions that he 
currently has residuals of hepatitis B as a result of his 
active duty service.  However, no medical evidence has been 
submitted to support this contention.  The Veteran can attest 
to factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994). 

Additionally, the Board acknowledges the Veteran's assertion 
on his April 2006 VA Form 9 Appeal that he was informed in 
service that his liver would never be 100 percent.  However, 
the claims folder contains no clinical evidence of record of 
residual effects of the Veteran's in-service hepatitis B.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for residuals of hepatitis B must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for service-connected 
left middle finger scar is denied.

Entitlement to service connection for residuals of hepatitis 
B is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


